De Haven, J.
The petitioner was convicted in the police court of the city and county of San Francisco of “ having lottery tickets in his possession,” which is made an offense by section 70 of order No. 1587 of that city, and is now suffering imprisonment therefor. The ordinance provides that the offense of which petitioner was convicted is punishable “by a fine not less than $250, nor more than $1,000, or by imprisonment by not less than three months nor more than six months, or by both such fine and imprisonment.”
Under the general law of the state found in sections 320 to 326 of the Penal Code, it is made a misdemeanor either to conduct the drawing of a lottery or to sell lottery tickets, or to aid in the drawing of a lottery or the selling of tickets therein, or to open any office or other place for the sale of such tickets, or to let or permit to be used any building for the drawing of any lottery or for the purpose of selling such tickets therein; but the extent to which any of these offenses may be punished *441is a fine not exceeding $500, or by imprisonment in the county jail not exceeding six months, or by both such fine and imprisonment; and it is therefore possible that upon conviction of either of said offenses under the state law there may, in a wise discretion, be imposed upon the offender only a nominal fine, while for the comparatively trifling offense of having a lottery ticket in possession, the discretion to impose a fine of less than $250 is taken away from the court by this ordinance, and the fine may be double that which can be imposed for the more serious offenses named in the general law.
Such an ordinance is not in harmony with the general laws of the state, and is unreasonable and void within the rule announced in Ex parte Ah You, 88 Cal. 99, and upon the authority of that case the petitioner is discharged.
Harrison, J., Sharpstein, J., Garoutte, J., and Beatty, C. J., concurred.